Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 05/03/21. Claims 1, 4, 11 and 19 have been amended. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
Rejection to claim 4 has been withdrawn, due to the amendment on 05/03/21.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a third conductor provided on the second insulating layer, wherein the first conductor has a first edge and a second edge extending in different directions from each other, the second conductor includes a first extension and a second extension extending in different directions from each other, the first insulating layer and the second insulating layer collectively include a first opening provided on the first conductor and the second conductor, the third conductor is electrically connected to the first conductor and the second conductor through the first opening, the first extension extends in parallel to the first edge, and the second extension extends in parallel to and overlaps with the second edge, wherein the first extension and the second extension are continuously formed as one body.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-10 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 11 is the inclusion of the limitation 
“…wherein the first insulating layer and the second insulating layer collectively include a first opening provided on the first conductor and the second conductor and a second opening separated from the first opening, the color filter includes a third opening, the first opening and the second opening are provided in the third opening, the third conductor is electrically connected to the first conductor and the second conductor through the first opening, the first conductor has a first edge, and the second conductor includes a first extension extending in parallel to overlapping with the first edge, wherein the second opening does not overlap any one of the first conductor, the second conductor, and the third conductor in a plan view.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11. Claims 12-18 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 19 is the inclusion of the limitation 
“…a voltage line and a signal line extending in a first direction, provided on the substrate and separated from each other; a first conductor provided on a first side of the signal line in a plan view; a second conductor provided on a second side that is opposite to the first side of the signal line; an insulating layer including a first opening provided on the first conductor and a second opening provided on the second conductor; and a third conductor provided on the insulating layer and directly connected to the voltage line and the first conductor through the first opening, wherein the voltage line includes an edge facing the signal line, and the first conductor includes an extension extending in parallel to and overlapping with the edge.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 19. Claim 20 is allowed by virtue of dependency.
Shin et al. US 2017/0153517, Yamakawa et al. US 2010/0271582 and Park et al. US 2015/0277192 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871